UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 26381 Crown Valley Parkway, Suite 230, Mission Viejo, CA92691 (Address of principal executive offices) (949) 582-5933 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of May 21, 2010, there were 70,419,938 shares of our common stock issued and outstanding. WHO’S YOUR DADDY, INC. FORM 10-Q MARCH 31, 2010 INDEX Part I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 Item 4T. Controls and Procedures 20 Part II – Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Certifications PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY,INC. BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ — $ — Inventories 43,285 — Prepaid and other 15,538 6,945 Total current assets 58,823 6,945 Property and equipment, net 2,947 3,642 Total assets $ 61,770 $ 10,587 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 814,371 $ 868,626 Accrued expenses 406,801 442,543 Accrued compensation 867,453 1,168,704 Customer deposits 227 227 Accrued litigation 1,790,000 1,790,000 Notes payable 603,982 812,567 Advances from officers 48,956 390,025 Total current liabilities 4,531,790 5,472,692 Notes payable, net of current portion — 373,065 Total liabilities 4,531,790 5,845,757 Shareholders’ deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized, no shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively. — — Common stock, $0.001 par value: 100,000,000 shares authorized, 58,724,938 and 52,795,781 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively. 58,725 52,796 Additional paid-in capital 27,337,599 25,828,049 Accumulated deficit (31,866,344 ) (31,716,015 ) Total shareholders’ deficit (4,470,020 ) (5,835,170 ) Total liabilities and shareholders’ deficit $ 61,770 $ 10,587 See accompanying Notes to Financial Statements. 1 WHO’S YOUR DADDY,INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three MonthsEndedMarch31, 2010 2009 Sales $ — $ 160,420 Cost of sales — 93,239 Gross profit — 67,181 Operating expenses: Selling and marketing 141,685 119,174 General and administrative 218,004 239,338 Total operating expenses 359,689 358,512 Operating loss (359,689 ) (291,331 ) Interest expense 52,611 48,957 Gain on extinguishment of debt and creditor obligations (263,970 ) — Other expense, net 2,000 400 Loss before income taxes (150,330 ) (340,688 ) Income taxes — — Net loss $ (150,330 ) $ (340,688 ) Basic and diluted net loss per share $ (0.00 ) $ (0.02 ) Weighted average number of common shares used in basic and diluted per share calculations 55,088,991 20,497,722 See accompanying Notes to Financial Statements. 2 WHO’S YOUR DADDY,INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2010 2009 Cash flows from operating activities: Net loss $ (150,330 ) $ (340,688 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on extinguishment creditor settlements (263,970 ) — Common stock issued for services rendered 194,175 95,790 Depreciation 695 4,901 Amortization of debt discount 19,504 35,000 Changes in operating assets and liabilities: Accounts receivable — (2,536 ) Inventories (43,285 ) (1,348 ) Prepaid expenses and other assets (7,593 ) 35,288 Accounts payable 5,952 26,803 Accrued expenses 33,583 48,030 Accrued compensation 112,014 — Advances from officers 34,255 98,760 Net cash used in operating activities (65,000 ) — Cash flows from financing activities: Proceeds from issuance of notes payable, net of fees 55,000 — Proceeds from the sale of common stock 10,000 — Net cash provided by financing activities 65,000 — Net decrease in cash and cash equivalents — — Cash and cash equivalents at beginning of year — — Cash and cash equivalents at end of year $ — $ — Supplemental disclosure of cash flow information: Cash paid for interest $ 5,525 $ — Cash paid for income taxes $ — $ — Supplemental disclosure of non-cash investing and financing activities: Forgiveness of former officer obligations $ 848,795 $ — Issuance of common stock for conversion of notes payable and interest $ 436,664 $ — Settlement of note payableand interest for zero value assets $ 267,661 $ — See accompanying Notes to Financial Statements. 3 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2010 (UNAUDITED) 1. Business Business Prior to the second quarter of 2009, Who’s Your Daddy,Inc. (the “Company”)manufactured (on an outsource basis), marketed, and distributed it’s The King of Energy® energy drinks, including two-ounce energy shots and canned energy drinks, centered on its trademark-protected brand, Who’s Your Daddy®.In the second quarter of 2009, we temporarily suspended our sales activity to focus on a new marketing strategy which will emphasize the sale of a new energy shot product over the internet to people in their late twenties, thirties, forties and fifties who are interested in fitness and health as well as gaining an energy boost.The development of the new energy shot product was completed in December 2009.The new product, named F.I.T.T. Energy With Resveratrol (the “FITT Energy Shot”), contains a number of ingredients which various scientific studies describe as having certain possible health and fitness benefits.The first production run of the FITT Energy Shot occurred in the first quarter of 2010, and we expect sales to begin in the second quarter of 2010.The Company intends to develop additional products in the future for this market niche. As a result of our decision to pursue a new marketing direction with our FITT Energy Shot product, we decided in 2009 to no longer use the Who’s Your Daddy® and The King of Energy® tradenames, and effective January 19, 2010, we entered into a settlement agreement with Fish& Richardson, P.C. (“Fish”), a previous provider of legal services to us, wherein we agreed to transfer all right, title and interest in our tradenames to Fish, and Fish agreed to acknowledge a full satisfaction of any debt owed Fish by the Company.See Note 8. In April 2010, the Board of Directors approved a resolution to change the Company’s corporate name to FITT Energy, Inc., which we consider to be non-offensive to our market demographic while being more descriptive of our new products.We are in the process of securing shareholder approval for the name change, which will result in a new trading symbol. Management’s Plan of Operations For the year ended December31, 2009, revenues declined to $160,695 from the 2008 level of $745,050, primarily due to the lack of operating capital and our decision to temporarily suspend our sales activity to focus on our new marketing strategy and product development. The Company has also incurred net losses of $2,587,334 and $2,644,172 for the years ended December31, 2009 and 2008, respectively.For the three months ended March 31, 2010, we had no revenues and experienced a net loss of $150,330.This net loss can be broken down as follows: Stock based expenses for services rendered $ 194,175 Debt discount amortization and depreciation 20,199 Gain on extinguishment of debt obligations (263,970 )* All other operations 199,926 Total net loss $ 150,330 * This gain does not include a credit to Additional Paid-in Capital of $835,295 which resulted from settlement agreements reached during the first quarter of 2010 with three former officers of the Company.See Note 10. As of March 31, 2010, we had negative working capital in excess of $4.4 million, which includes $1.8 million of an accrued arbitration award for a lawsuit against the Company. Management believes our operating losses have resulted from a combination of insufficient revenues generated to support our sales and marketing efforts, new product development and administrative time and expense of being a small publicly-traded company.The Company has finalized a new internet-based marketing plan for the FITT Energy Shot which we plan to roll-out in the second quarter of 2010.We believe this marketing approach will allow us to reach a far greater number of customers than currently possible using traditional distribution networks at significantly reduced costs for marketing, shipping, and product placement than we have historically experienced.The Company has also decided to limit any future sales of our canned energy drink products to those situations where marketing, shipping and product placement costs are minimal. 4 Cash required to implement the internet marketing plan will be significant and we have been in discussions with a number of interested investors.The investors are requiring that investment dollars be used to 1) build the internet landing page, 2) produce inventory, 3) provide for call and fulfillment centers, 4) obtain the services of merchant accounts for customer credit card use, 5) develop internet leads, and 6) pay basic ongoing business expenses including current employee wages and benefits and all other costs necessary to keep the Company’s government filings current.In addition, investors are requiring the Company develop a structure that will protect their investments from prior creditor claims.Finally, investors have asked us to pursue additional funding to be used to mitigate existing debt at 10 to 15 cents per dollar of debt. Because of the magnitude of our debt burden, the Company has experienced significant difficulty raising capital from investors to pursue our operations and our new marketing plan.As a result, the Company is negotiating an Operating Agreement (the “Operating Agreement”) with F.I.T.T. Energy Products, Inc. (“FITT”), a Nevada corporation owned by our CEO, which recently commenced operations.Terms ofan Operating Agreement are still being discussed, but we expect that they will include requirements for FITT to raise capital and perform certain operating services for the Company, including product production and internet marketing, with respect to the Company’s FITT Energy Shot.As consideration for the performance of their obligations under the Operating Agreement, the Company and FITT have discussed that FITT will provide the Company funds sufficient to pay a license fee which will provide for 1) salaries and benefits of the Company’s employees, 2) public company costs of the Company including, but not limited to, legal and audit costs, SEC filing fees, transfer agent fees, and investor relations fees, 3) other ongoing operating costs of the Company including, but not limited to costs for office and equipment rent, telephone and internet service, supplies, etc., and 4) a percentage of FITT’s net after tax income resulting from its operations on behalf of the Company.In its discussions with FITT, the Company has expressed a willingness to issue shares of its common stock to investors as an inducement for their investment and will reserve enough of its common shares to allow for conversion of the notes into shares of the Company.The Company and FITT have also discussed that FITT will record in its books all sales, cost of sales and operating expenses connected with its operations in connection with the Operating Agreement, and all cash, inventory and other assets resulting from either the investment dollars or from FITT’s operations will be the property of FITT and under the Operating Agreement.There can be no assurance that the Company and FITT will successfully conclude their negotiations of the Operating Agreement and, as a result, all operating revenue and expenses, as well as assets and liabilities, continue to be recorded on the Company’s books. Management continues to actively seek capital through various sources.Due to the current economic environment and the Company’s current financial condition, management cannot be assured there will be adequate capital available when needed and on acceptable terms.The factors described above raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that might result from the outcome of this uncertainty. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2009 as reported in the Company’s Form 10-K have been omitted.In the opinion of management, the financial statements include all adjustments, consisting of normal recurring accruals necessary to present fairly the Company’s financial position, results of operation and cash flows.The results of operations for the three-month period ended March 31, 2010 are not necessarily indicative of the results to be expected for the full year. These statements should be read in conjunction with the financial statements and related notes which are part of the Company’s Annual Report on Form 10-K for the year ended December 31, 5 Accounting for Equity Instruments Issued to Non-Employees The Company accounts for its equity-based payments to non-employees under ASC Subtopic 505 – Equity-Based Payments to Non-Employees, formerly Emerging Issues Task Force (“EITF”) No. 96-18 “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” The fair value of the equity instrument issued or committed to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to the statement of operations and credited to common stock and/or additional paid-in capital as appropriate. Debt Issued with Common Stock Debt issued with common stock is accounted for under the guidelines established by ASC Subtopic 470-20– Accounting for Debt With Conversion or Other Options, formerly Accounting Principles Board ("APB") Opinion No. 14 “Accounting for Convertible Debt and Debt issued with Stock Purchase Warrants” under the direction of EITF 98-5, “Accounting for Convertible Securities with Beneficial
